Mr. Justice McBride
delivered the opinion of the court.
1. While the original employment of the detective in this matter was irregular and legally unauthorized, the action of the county court in allowing the bill and directing the payment of it amounted to a ratification of the original employment, so in this respect the case stands in the same condition as if the county court had employed the detective in the first instance: Steiner v. Polk County, 40 Or. 124 (66 Pac. 707).
2. While the testimony makes it clear that the indebtedness of the county exceeded the constitutional limit, yet it has been held that the constitutional inhibition only extends to voluntary indebtedness and not to such as is thrust upon it by operation of law, by which phrase is meant such expenses as cannot be avoided without danger to the peace and good order of the community. Thus, in Municipal Security Company v. Baker County, 33 Or. 339 (54 Pac. 174), it was held that the employment of an expert to check the county books to ascertain whether there had been any embezzlement of the county funds was a duty imposed upon the county by operation of law, and that a warrant issued in payment of such services was valid, although the county had already greatly exceeded the constitutional limit of indebtedness. It was no doubt true that the county authorities could have refrained from hiring an expert and have trusted to chance, and to the honesty of the official concerned, as to the outcome. They had the physical power to do so, but, as the court said:
*520“It was such a service, so far as we are informed by the record, as the county could not well dispense with for the time being, even, and perform understandingly and intelligently the functions pertaining to its organization.”
In the same case the court say:
“The most important function of the county is to maintain a local government subordinate to, but an arm of, the State. Now, the expense incident to and necessary under the laws prescribed by the State to organize and maintain such a government may be said to be thrust upon it by law.”
This is good law and fits the case at bar. The principal function of every county government is the protection of society, the enforcement of law, and the punishment of crime. This is the highest and most pressing duty which the law imposes upon any county or upon the county authorities, and any expense necessary to punish crime and bring the guilty to justice is an expense imposed upon the county by law. It is a duty that admits of no volition. The authorities cannot avoid it if they would; they should not if they could. In all expenditures for the punishment of crime the real question is, are they necessary in order to secure the enforcement of the criminal laws? If they are, then a duty exists to make the expenditure, and it may be said to be involuntary in the sense that it is not an expense sought and incurred as the result of deliberate bargain, but arises from the necessity of enforcing the law.
In this case it is evident that the law was being flagrantly violated, and that the local authorities either sympathized with its violation or were too inefficient to prevent it. Under such circumstances there rested upon the county court the duty to use such measures as were necessary to prevent and punish crime and they have done so effectually. To hold with the contention of plaintiffs would allow many crimes to go unpunished. If a *521murder should be committed in Umatilla County and it became necessary to offer a reward, some friend of the murderer, under the guise of a taxpayer, could come forward and enjoin the county from doing so, on the pretext that it was exceeding its indebtedness. The hands of the county authorities ought not to be so fettered, and they will not be.
Judgment affirmed. Affirmed.